United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       January 12, 2007

                                                                Charles R. Fulbruge III
                               No. 06-50521                             Clerk
                             Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

WILLIAM PAUL SHAVER,

                                         Defendant-Appellant.



                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                          No. 6:05-CR-148-ALL
                         --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     William Shaver pleaded guilty without a written plea agreement

to theft of mail matter (Count 1), altering a financial obligation

(Count 2), possessing counterfeit obligations (Count 3), and access

device fraud (Count 4).       The district court sentenced him to 60

months of imprisonment as to Count 1, and it upwardly departed from

the guidelines range to sentence him to 120 months of imprisonment


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-50521
                                  -2-

as to Counts 2, 3, and 4, with all of the sentences running

concurrently.

     Shaver argues for the first time on appeal that the court

plainly erred in failing to give him reasonable notice that it was

contemplating an upward departure and in failing to provide the

particular grounds on which such a departure would be based.   Be-

cause, however, the presentence report (“PSR”) provided Shaver with

adequate information to give him an opportunity to comment on the

upward departure, the court did not plainly err. See United States

v. Milton, 147 F.3d 414, 420-21 (5th Cir. 1998).

     Shaver contends the court erred in failing to provide specific

written reasons for its upward departure as is required by required

by 18 U.S.C. § 3553(c)(2).    But, the court’s written statement of

the guideline section pursuant to which it upwardly departed, for-

tified by more specific statements in the PSR and at sentencing

concerning the facts of the case and the reasons for the departure,

satisfied § 3553(c)(2).   See United States v. Zuniga-Peralta, 442
F.3d 345, 347-49 (5th Cir.), cert. denied, 126 S. Ct. 2954 (2006).

     AFFIRMED.